Citation Nr: 1401595	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in San Diego, California.  

Jurisdiction of the Veteran's claims file was later transferred to the RO in Pittsburgh, Pennsylvania.  

In July 2009, the Veteran effectively withdrew his request for a Board videoconference hearing and expressed no desire to reschedule.  

The Board remanded these matters for further development in July 2011, to include scheduling a VA examination for the Veteran in connection with his claims.  The Veteran declined to appear for the examinations, thus the Board must decide the Veteran's claims based on the evidence of record.  38 C.F.R. § 3.655.  

A review of the Virtual VA electronic record reveals documents that are duplicative of the evidence of record in the paper file with the exception of the November 2013 appellant's brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1.  During the period of the appeal, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood that as likely as not had its clinical onset during service.

2.  The Veteran is shown to have PTSD that as likely as not is due an event or incident of his period of active service.  

3.  The currently demonstrated tinnitus is shown as likely as not be due to the Veteran's exposure to hazardous noise in connection with his duties during his recently completed period of active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his psychiatric disability manifested by an adjustment disorder with mixed anxiety and depressed mood is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his psychiatric disability manifested by PTSD is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability tinnitus is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1110, 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. §§  3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).


Psychiatric Disorders

The Veteran avers that he has PTSD due to traumatic events in service.  His personnel records show that he was a supply sergeant during his tour of duty in Afghanistan.  He claims that he came into direct contact with injured and killed soldiers.  Although his primary duties involved accounting for personal and government property, he also assisted the medics with combat lifesaving assistance.  Thus, he claims he was subject to seeing his fellow comrades with horrific injuries.  Specifically, he makes reference to a friend and fellow comrade, D.F., whose Humvee was hit by a roadside bomb and was rescued hours thereafter.  The Veteran asserts that, although he did not witness the injury, he was on the flightline when the severely-injured D.F. was being transported to the medics.  He saw the effects of the explosion on his friend's body, and learned later that his friend died of the wounds.  The Veteran assisted in moving D.F.'s equipment from the helicopter and later had to process an inventory.  Since then, he claims to have been affected by his friend's death.  The record shows that VA was able to verify a witnessed account of D.F.'s death in the military.  See March 2007 RO development note.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1346-1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

The Board notes that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat or related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); see 75 Fed. Reg. 39843-01 (July 13, 2010).  

The Veteran was afforded a VA psychiatric examination in April 2007 for an initial evaluation of PTSD.  The Veteran described his personal, medical, and military history, to include details of the stressful event (circumstances of D.F.'s death).  

The Veteran reported having symptomatology that included trouble sleeping and anxiety.  He reported increased stress associated with being recalled on Inactive Ready Reserve (IRR), which could mean a likely deployment to Iraq.  The examiner diagnosed the Veteran with Axis I, adjustment disorder with mixed anxiety and depressed mood, and stated that the Veteran did not meet the criteria per DSM-IV for a diagnosis of PTSD.  

The examiner noted that the Veteran presents with mixed features of depression and anxiety exacerbated by his recent IRR recall.  Although this VA examiner did not diagnose PTSD, the diagnosis of an adjustment disorder was based on the Veteran's traumatic experiences in service which were exacerbated by his recent IRR recall.  Thus, the Board finds that the Veteran has an acquired psychiatric disability diagnosed as adjustment disorder that has been related to service.  38 C.F.R. § 3.303(d).  

Additionally, the Veteran was diagnosed and treated for PTSD by a VA psychiatrist at a VA medical center.  A letter dated in April 2007 provided a PTSD diagnosis based upon a constellation of symptoms such as difficulty sleeping, nightmares with "exaggerated and grotesque" images of dead and dying people.  The letter detailed the impact of D.F.'s death on the Veteran and recommended to the Army that the Veteran be restricted from combat areas until his symptoms remit.  The record reflects continuous treatment for PTSD from 2007 to 2009.  Although the PTSD assessments in the treatment records do not provide a detailed summary of the stressors upon which the diagnosis is based upon, the treating physician explained the basis for his diagnosis in the April 2007 letter.  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria related to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  However, the diagnosis must be based upon a credible stressor, meaning, the record must contain corroborative evidence substantiating the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In sum, there is a current diagnosis of PTSD and a diagnosis of adjustment disorder during the period of the appeal.  It is clear that an overlapping of symptoms exist for either disorder as both diagnoses were based upon the same reported in-service stressor.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  

There is credible supporting evidence that the claimed in-service stressor occurred.  The Veteran's accounts of his stressor, in statements made to medical professionals in the course of treatment as well as statements made to VA were fairly detailed and consistent.  As discussed above, the death of the D.F. in service has been confirmed by VA.  

Furthermore, the Board notes that the Veteran's stressors are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  In carrying out his duties as a supply sergeant, the Veteran's duties oftentimes involved assisting with transported injured or killed soldiers.  His unfortunate report of witnessing the aftermath of his friend's death, to include witnessing his burned body being carried away, and also processing his property thereafter is consistent with the circumstances of the Veteran's service and thus, the Board finds his statements credible and uncontroverted by the other evidence of record.

Lastly, there is a link established by medical evidence (Dr. C.R.'s opinion), between the current PTSD symptomatology and the claimed credible in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

In considering the evidence of record, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed adjustment disorder and PTSD as likely as not are due to events that happened during the Veteran's period of active service.


Tinnitus

The Veteran avers that his current tinnitus is due to noise exposure in service.  He first sought treatment for tinnitus approximately a little over one year after separation from service.  Specifically, he claims that, as a supply sergeant for a light infantry unit, his primary responsibility was providing supplies for his assigned unit.  He reports having constant noise exposure from Chinook helicopters almost daily during his one year tour in Afghanistan.  He claimed noise exposure to jet engines for approximately 5 to 6 hours daily.  He admitted to using hearing protection devices at times, but stated it was not practical to use in carrying out his duties where he would need to use a headset for communication.  

The Veteran states that he experienced tinnitus in service and since that time.  The Board recognizes at the outset that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  

The Veteran is competent to describe symptoms of an injury or illness, such as loss of hearing, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

As such, it is within the scope of the Veteran's competency for him to describe the ringing in his ears, or tinnitus, during service and thereafter.  With reasonable doubt resolved in favor of the Veteran, the Board finds his statements to medical professionals and during the course of the appeal that tinnitus had its onset during service to be credible.  38 U.S.C.A. § 5107.  He also is found to be credible in describing tinnitus since service, as his descriptions are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Board does not dispute that the Veteran had exposure to hazardous noise in service.  In fact, routine noise exposure has been noted on an in-service audiogram report.  The Veteran's descriptions of noise exposure are consistent with his military occupational specialty of serving as a supply sergeant and the circumstances of his service.  

Thus, the Board finds the Veteran's assertion of experiencing manifestations of tinnitus following such noise exposure in service to be credible.  On this record, his current tinnitus is shown as likely as not to have had its clinical onset during service.  

There is nothing in the evidence that contradicts the Veteran's assertions.  Thus, affording the Veteran the benefit of the doubt, and based upon the evidence of record, the Board concludes that service connection for tinnitus is warranted.  



ORDER

Service connection for an acquired psychiatric disability manifested by an adjustment disorder and PTSD is granted.

Service connection for tinnitus is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


